June 29, 1917. The opinion of the Court was delivered by
This is an action by plaintiff against the defendant for damages, actual and punitive, and for injunction, for alleged injuries to plaintiff's property by emptying by the defendant of the sewage and other deleterious matter from its mill into an adjacent branch that flowed through the lands of plaintiff contaminating and polluting the waters, etc. After issue joined the case was tried before Judge Mauldin, and a jury at the January term of the Court, 1917, for Spartanburg county.
At the close of plaintiff's testimony a motion for a nonsuit was made by the defendant, which motion was granted *Page 336 
by the Court. After entry of judgment plaintiff appealed, and by four exceptions imputes error on the part of his Honor. The exceptions must be sustained. There was sufficient evidence to carry the case to the jury, both as to actual damages and wilfulness, and wantonness under the case of Lowe v. Ottaray Mills, 93 S.C. 420,77 S.E. 135, and that defendant had notice of the complaint of the plaintiff as to his alleged wrongs and injuries and continued the alleged wrongs after notice in contravention of plaintiff's rights.
The order of nonsuit appealed from must be reversed, but appellant's attorneys have not conformed to the rules of this Court in the manner of preparation of case for appeal; therefore the appellant's attorneys will not be allowed any costs for appeal.
Order appealed from reversed.